Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
2.	Claims 20-22, 24-31, and 33-41 are allowed.
Priority
3. 	Application 15/936,161 was filed on March 26th, 2018 which is a continuation of Application 13/329,182, now U.S. Patent 9,928,498 which was filed December 16th, 2011.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent Publication US2008/0172598 to Jacobsen et al. (hereinafter Jacobsen), US Patent Number 7,461,077 to Greenwood (hereinafter Greenwood) and “Modeling Data and Process Quality in Multi-Input, Multi-Output Information Systems” by Ballou and Pazer (hereinafter Ballou).
While Jacobsen, Greenwood, and Ballou are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches receiving a request to conduct an electronic transaction, generate a response to the request comprising displaying an interface comprising a first subset of fields configured to accept input of a first type of data associated with the electronic transaction, wherein the first type of data is to be sent to an isolated data management system and not the order management system and a second subset of fields configured to accept input of a second type of data associated with the electronic transaction, 
Examiner further notes that the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, maintaining a single interface while utilizing two separate systems to process an order.  The invention further overrides the routine and conventional sequence of events ordinarily triggered by presentation of an interface and submission of information entered into the interface.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693